436 F.2d 1382
George H. HOHLWEILER, Esq., Admr. of the Estate of E. W. Richardson, Deceased, Appellant,v.The PENNSYLVANIA RAILROAD and the Brotherhood of Railway and Steamship Clerks, Freight Handlers, Express and Station Employees.
No. 18785.
United States Court of Appeals, Third Circuit.
Argued January 26, 1971.
Decided February 16, 1971.

Appeal from the United States District Court for the Eastern District of Pennsylvania; A. Leon Higginbotham, Jr., Judge, 294 F.Supp. 1377.
Lawrence J. Richette, Philadelphia, Pa., for appellant.
Allen S. Olmsted, 2nd, Philadelphia, Pa., for appellee, Brotherhood of Railway & Steamship Clerks, etc. (Robert M. Landis, John F. Wilson, III, Philadelphia, Pa., Dechert, Price & Rhoads, Philadelphia, Pa., on the brief) for appellee, Penn-Central Transp. Co.
Joseph Neff Ewing, Jr., Philadelphia, Pa., for appellee, Brotherhood of Railway and Steamship Clerks, on the brief.
Before HASTIE, Chief Judge, and ALDISERT and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Plaintiff appeals from a judgment of the district court in favor of the defendants after a trial without a jury. The district court made extensive findings of fact which amply support this judgment. We have carefully reviewed the record. The district court's findings of fact are not clearly erroneous and may not be set aside. Rule 52(a) Fed.R.Civ.P. The judgment of the district court will be affirmed.